CONFESSION OF ERROR
PER CURIAM.
Based on the concession of error of ap-pellees Department of Children and Families and the Guardian Ad Litem Program and our own review of. the record, we reverse the order placing the minor chil*957dren in a permanent guardianship, because the order does not contain the required statutory findings for permanent guardianship, and in addition, the order contains findings that are not supported by the record and appear to be unrelated to this case.
. WARNER,- GROSS and TAYLOR, JJ., concur.